United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  January 12, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41129
                           Summary Calendar



     MARCOS GONZALEZ,

                                            Petitioner-Appellant,

           versus


     STEVE MORRIS, Warden

                                            Respondent-Appellee.




           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:05-CV-339



Before GARWOOD, CLEMENT and PRADO, Circuit Judges.

PER CURIAM:*

     Marcos Gonzalez, federal prisoner # 65613-079, appeals the

district court’s denial of his 28 U.S.C. § 2241 habeas petition.

Gonzalez was convicted and sentenced in the Southern District of

Texas in 1995 for possession of cocaine with intent to distribute

and for attempting to conduct a financial transaction with the

proceeds   of   an   unlawful   activity.   Gonzalez   challenges      the


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
constitutionality of his conviction and sentence in light of

Blakely v. Washington, 542 U.S. 296 (2004), and United States v.

Booker, 543 U.S. 220 (2005).

      The errors asserted by Gonzalez may not be raised in a section

2241 petition unless they arise under the savings clause of 28

U.S.C. § 2255.    See Padilla v. United States, 416 F.3d 424, 426-27

(5th Cir. 2005).         Because Gonzalez’s claim is not based on a

retroactively applicable Supreme Court decision which establishes

that he may have been convicted of a nonexistent offense, see

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001),

the district court properly dismissed his section 2241 petition.

See Padilla, 416 F.3d at 427.

      Alternatively,      Gonzalez       seeks      authorization      to   file     a

successive    section    2255       motion.      The    district   court    did    not

transfer this case to this court for a determination whether a

successive section 2255 motion should be allowed.                  See In re Epps,

127 F.3d 364, 364-65 (5th Cir. 1997).                   We decline to construe

Gonzalez’s appeal from the dismissal of his section 2241 petition

in   the   alternative    as    a    motion   for      authorization   to   file     a

successive section 2255 application.

      Finally, Gonzalez argues that the denial of relief would

amount to an unconstitutional suspension of habeas corpus, as

prohibited by U.S. CONST. art. I, § 9, cl. 2.                We have previously

rejected that argument.         See Wesson v. U.S. Penitentiary Beaumont,


                                          2
Tx, 305 F.3d 343, 346-47 (5th Cir. 2002).

     The district court’s judgment is

                            AFFIRMED.




                                3